DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising:
first and second fin-shaped patterns disposed on a substrate and extending in a first direction;
a first channel layer disposed on the first fin-shaped pattern;
a second channel layer disposed on the second fin-shaped pattern;
a first etch stop layer disposed inside the first channel layer;
a second etch stop layer disposed inside the second channel layer;
first and second gate structures extending in a second direction different from the first direction on the first channel layer;
third and fourth gate structures extending in the second direction on the second channel layer;
a first recess formed between the first gate structure and the second gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and
a second recess formed between the third gate structure and the fourth gate structure, the second recess having a second width in the first direction and having a second depth in the third direction; and
a field insulating layer disposed on a sidewall of the first channel layer on the substrate,

the second depth is equal to the first depth, and
a top surface of the first etch stop layer is higher than a top surface of the field insulating layer.

Claim 15 recites inter alia a semiconductor device comprising:
…a first fin-shaped pattern disposed on the first PMOS region and extending in a first direction;
a second fin-shaped pattern disposed on the second PMOS region and extending in the first direction;
a first gate structure disposed on the first fin-shaped pattern and extending in a second direction different from the first direction;
a second gate structure disposed on the second fin-shaped pattern and extending in the second direction;
a first recess formed on at least one side of the first gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and
a second recess formed on at least one side of the second gate structure, the second recess having a second width in the first direction, and having a second depth in the third direction[[,]];
a first channel layer disposed between the first fin-shaped pattern and the first gate structure;
a field insulating layer disposed on a sidewall of the first channel layer on the substrate; and
a first etch stop layer disposed inside the first channel layer,
wherein the second width is different from the first width, and
the second depth is equal to the first depth, and
a top surface of the first etch stop layer is higher than a top surface of the field insulating layer.

Claim 19 recites inter alia a semiconductor device comprising:
…a first fin-shaped pattern disposed on the first PMOS region and extending in a first direction;
a second fin-shaped pattern disposed on the second PMOS region and extending in the first direction;
a first channel layer disposed on the first fin-shaped pattern and including silicon germanium (SiGe);
a second channel layer disposed on the second fin-shaped pattern and including silicon germanium (SiGe);
a first etch stop layer disposed inside the first channel layer and including silicon (Si), silicon germanium (SiGe), or both silicon (Si) and silicon germanium (SiGe);
a second etch stop layer disposed inside the second channel layer and including silicon (Si), silicon germanium (SiGe), or both silicon (Si) and silicon germanium (SiGe);
first and second gate structures extending in a second direction different from the first direction on the first channel layer;
third and fourth gate structures extending in the second direction on the second channel layer;
a first recess formed between the first gate structure and the second gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions;
a second recess formed between the third gate structure and the fourth gate structure, the second recess having a second width in the first direction and having a second depth in the third direction;
a first source/drain region disposed inside the first recess; and

a field insulating layer disposed on a sidewall of the first channel layer on the substrate,
wherein the second width is different from the first width, and
the second depth is equal to the first depth, and
a top surface of the first etch stop layer is higher than a top surface of the field insulating layer.

Previous rejections were in view of US PG Pub 2018/0277534 (“Huang”) and US PG Pub 2017/0110579 (“Chang”). Together, the references disclose various embodiments for a finFET array having source/drain features with differing widths and including an etch stop layer. However, the references do not disclose, or suggest, all limitations claimed by Applicant, including the etch stop layer being higher than a top surface of a surrounding field insulating layer. Applicant’s remarks, filed on 12/01/2021, are additionally found to be persuasive but are not repeated here. 
A search of relevant references does not show Applicant’s invention to be anticipated or obvious. US 2019/0115259 (“Yeh”) and US PG Pub 2015/0162436 (“Toh”) are cited as being examples of relevant references in the art. While Yeh demonstrates additional embodiments for a finFET array having source/drain features with differing widths and Toh suggests an etch stop layer higher than surrounding field insulating layers, there is no suggestion in the references to combine these elements and Applicant’s configuration is not an obvious modification of the references. A higher etch stop layer has considerations such as the depth the recesses will be formed and it is not apparent that the etch stop layer should be, or would benefit from being, higher than surrounding insulating material. Claims 2-13, 14, 16-18 and 20 depend on one of Claims 1, 15 or 19 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818